DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JOHN KORMAN,
                                 Appellant,

                                     v.

                    AURORA LOAN SERVICES LLC,
                            Appellee.

                               No. 4D15-2930

                           [January 13, 2016]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Eli Breger, Judge; L.T. Case No. 50
2009 CA 017057 XXXX AW.

   John Korman, Boca Raton, pro se.

  Franklin G. Cosmen, Jr., Lars O. Bodnieks and Michael J. Barker of
Quintairos, Prieto, Wood & Boyer, P.A., Miami, for appellee.

PER CURIAM.

   Affirmed. See Jallali v. Knightsbridge Vill. Homeowners’ Ass’n, 152 So.
3d 808 (Fla. 4th DCA 2014).

STEVENSON, TAYLOR and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.